 



Exhibit 10.2
AMENDMENT TO
SECOND WAIVER AND CONSENT
     This Amendment to Second Waiver and Consent (this “Amendment”) is entered
into as of this 31st day of May, 2006, by and between The Canopy Group, Inc., a
Utah corporation (“Canopy”), and MTI Technology Corporation, a Delaware
corporation (“MTI”).
     On December 28, 2004, MTI and Canopy entered into that certain Second
Waiver and Consent (the "Waiver”), attached hereto as Exhibit “A.” On June 15,
2005, MTI entered into that certain Third Amendment to Loan and Security
Agreement, between MTI and Comerica Bank, amending the revolving maturity date
to May 31, 2006 (the “Comerica Amendment”), attached hereto as Exhibit “B.”
Canopy remains MTI’s major stockholder and agrees that it is in the best
interest of MTI and its stockholders that it amend the Waiver as set forth
herein. All terms not otherwise defined shall have the meaning set forth in the
Waiver.
     Whereas, in order to obtain Canopy’s wavier and consent to MTI’s
obligations under the Comerica Amendment, MTI desires to grant a warrant to
Canopy to purchase shares of MTI’s common stock on the terms set forth herein.
     Now, therefore, in consideration of the promises, covenants and agreements
set forth below, the mutual benefits to be derived from the transactions
described above and other good and valuable consideration, and intending to be
legally bound, the parties hereby agree as follows:
     1. MTI agrees to grant a warrant to Canopy to purchase shares of MTI’s
common stock, on the terms and conditions set forth in the Warrant attached as
Exhibit “C.”
     2. Canopy consents to MTI’s entering into and performing its obligations
under the Comerica Amendment and agrees to guarantee MTI’s line of credit with
Comerica Bank through December 31, 2006.
     3. Section 3(c) of the Waiver is hereby deleted in its entirety.
     4. Canopy hereby represents, warrants and covenants to MTI as follows:
     4.1 Purchase for Own Account. Canopy represents that it is acquiring the
Warrant, and the common stock issuable upon exercise of the Warrant
(collectively, the “Securities”) solely for investment for Canopy’s own account
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that Canopy has no present intention of selling, granting
any participation in, or otherwise distributing the same. The acquisition by
Canopy of any of the Securities shall constitute confirmation of the
representation by Canopy that Canopy does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

1



--------------------------------------------------------------------------------



 



     4.2 Accredited Investor. Canopy represents that it is an “accredited
investor” within the meaning of Securities and Exchange Commission Rule 501 of
Regulation D, as presently in effect and, for the purpose of Section 25102(f) of
the California Corporations Code, it is excluded from the count of “purchasers”
pursuant to Rule 260.102.13 thereunder.
     4.3 Restrictions on Transfer. Canopy understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from MTI in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act of 1933,
as amended (the “Act”), only in certain limited circumstances. In this
connection Canopy represents that it is familiar with Rule 144, promulgated
under the Act as presently in effect, and understands the resale limitations
imposed thereby and by the Act. CANOPY UNDERSTANDS AND ACKNOWLEDGES HEREIN THAT
AN INVESTMENT IN MTI’S SECURITIES INVOLVES AN EXTREMELY HIGH DEGREE OF RISK AND
MAY RESULT IN A COMPLETE LOSS OF ITS INVESTMENT. Canopy understands that the
Securities have not been and will not be registered under the Act and have not
been and will not be registered or qualified in any state in which they are
offered, and thus Canopy will not be able to resell or otherwise transfer its
Securities unless they are registered under the Act and registered or qualified
under applicable state securities laws, or an exemption from such registration
or qualification is available. Canopy has no immediate need for liquidity in
connection with this investment and does not anticipate that it will need to
sell its Securities in the foreseeable future.
     THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT
BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA,
AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100, 25102 OR 25105
OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE
SALE IS SO EXEMPT.

2



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has executed this Amendment as of the
date first set forth above.

            THE CANOPY GROUP, INC., a Utah corporation
      By:   /s/ E. Bart Hopkin     Title:  VP/Treasurer            

            MTI TECHNOLOGY CORPORATION, a Delaware corporation
      By:   /s/ Scott Poteracki 6/20/06     Title:  CFO            

 